DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-29 are presented for examination.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2021 has been entered.

Response to Amendment
Applicant appears not to have overcome the vast majority of the objections to the specification, drawings, and claims identified in the preceding Office Actions.  Therefore, those objections are maintained.
Insofar as none of the references of record appear to disclose explicitly that the application is a “procurement” application, Applicant’s amendment nominally overcomes the previous rejections under 35 USC § 103.  The art rejections have been withdrawn.  However, Examiner cautions Applicant that this is not to be taken as an admission that the claims are allowable over the prior art of record.  See rejections under 35 USC § 112(b) for further analysis.  Amendment of the claims to clarify the scope of the subject matter sought to be protected may cause the cited art or new art to apply to the claims.
The declaration under 37 CFR 1.132 filed June 30, 2021 is insufficient to overcome the rejection of claims 1-29 based upon the failure of the specification to provide sufficient structure corresponding to functions of claim limitations construed under 35 USC § 112(f) as set forth in the last Office action because See, e.g., declarations 10 (suggesting that the term “AI engine” is “well-known to data scientists” and that “a person skilled in the art can write multiple algorithms to execute the … functionality” of the AI engine), 13 (arguing that the specification contains sufficient structure to perform the functions of the activity stamp tool), 11 (arguing that the term “optimization” is definite in view of the specification; the argument consists of a block quote from the specification and a conclusory remark to the effect that “one skilled in the art would understand what and how optimization is accomplished”).  
Furthermore, “[a]ffidavits or declarations presented to show that the disclosure of an application is sufficient to one skilled in the art are not acceptable to establish facts which the specification itself should recite.”  MPEP § 716.09 (citing In re Buchner, 929 F.2d 660, 18 USPQ2d 1331 (Fed. Cir. 1991)).  Moreover, “[a]ffidavits or declarations purporting to explain the disclosure or to interpret the disclosure of a pending application are usually not considered.”  Id. (citing In re Oppenauer, 143. F.3d 974, 62 USPQ 297 (CCPA 1944)).  While the above discussion in the MPEP is applicable to affidavits traversing enablement rejections under 35 USC § 112(a), the logic is equally applicable to declarations like the instant one, which purports to explain that the disclosure contains sufficient structure to perform the claimed functions of means-plus-function limitations.  Here, because Examiner’s rejection is based on the contention that the specification itself fails to recite the required structure, Applicant’s declaration cannot cure that issue by asserting that an ordinary artisan would see the specification as “enough” to render the claims definite, particularly given that the determination of whether a claim limitation invokes § 112(f) and the underlying claim interpretation are questions of law.  See Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1346 (Fed. Cir. 2015).

Drawings
The drawings are objected to because (a) Figs. 1 and 3A-8C all have text on a shaded background, see 37 CFR § 1.84(p)(3); (b) in Fig. 2B, text cross and mingles with the lines of the drawing in several locations, see id.; (c) the article “a” should be deleted from the text in reference characters 203 and 204; (d) multiple locations throughout the flow charts have inconsistent capitalization.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 520.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
500.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.  An illustrative, but not exhaustive, list of issues with the specification is as follows:
Inconsistent capitalization and needless capitalization of items that need not be capitalized;
Use of “their” to refer to a “user” (singular) when “his” and “her” are the singular personal pronouns;
Use of “data is” when “data” is the plural of “datum” and should be used in the plural form;
Missing punctuation marks;
Incorrect usage of articles (e.g., missing articles when needed and using articles when not needed);
Sentence fragments.
Applicant has indicated that it will attend to these issues when allowable subject matter is found.  For purposes of compact prosecution, Applicant is required to make the requested corrections in the 
The abstract of the disclosure is objected to because it begins with the implied phrase “[t]he present invention discloses”.  See also marked-up copy of the abstract attached to the Non-Final Rejection of September 8, 2020 for further errors.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-29 are generally objected to for being replete with grammatical informalities.  An illustrative, but not exhaustive, list of issues with the claims is as follows:
Use of “data is” when the word “data” is the plural of “datum.”
Using articles in connection with “data” (e.g., “a user profile data”) when the word “data” is uncountable.
Lack of commas or misuse of commas.
Inconsistent use of possessives (e.g., “users preferred location” in claims 20-21).
Missing periods at the end of claims (e.g., claims 28-29).
Note that Applicant has corrected only a small handful of the previously identified issues and has left a considerable percentage of them uncorrected.  Examiner would request that Applicant attend to these issues in its response to this Office Action.  Please see the marked-up version of the claims attached to the September 8, 2020 Non-Final Rejection for guidance as to where correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “artificial intelligence (AI) engine” in claims 1-2, 6, 12, 14, 27, and 29; “just in time analysis and reporting engine” in claims 7, 23, and 26; “activity stamp tool” in claim 22; “help engine” in claim 2; and “in-context help engine” in claim 15.1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
All claim limitations indicated above under the section “Claim Interpretation” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions.
The term “artificial intelligence engine” and “artificial intelligence (AI) engine” appear only twelve times in the specification combined.  The term “AI engine” does not appear.  In the independent claims, the functions of the AI engine are, inter alia, to “predict a set of actions” and “dynamically reconfigure [a] user interface”.  In no paragraphs in which the relevant terms appear, however, is it explained what AI algorithm is used to perform the prediction or how the reconfiguration is accomplished.  Merely stating that these functions are performed by “artificial intelligence,” a massive umbrella term that encompasses a vast array of disparate algorithms (including neural networks, clustering, support vector machines, regression, naïve Bayes, random decision forests, etc., none of which is mentioned in the specification), is insufficient.
The “activity stamp tool” is claimed to perform the function of “stor[ing] a screen state in real time enabling navigation to the stored screen in a same session and sharing the screen state at any time….”  Paragraph 78 substantially repeats this language, but does not explain how the function is accomplished.

The “[in-context] help engine” is claimed to perform the function of obtaining “in-context help information … from a help database….”  Paragraphs 55-58 discuss the workings of the engine, but fail to disclose how the system determines what is “in context” and how the engine decides what information to retrieve from the help database.
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claims so that the claim limitations will no longer be interpreted as limitations under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the functions recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).2
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the functions so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed functions, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed functions and clearly links or associates the 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed functions. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	In addition to the above, the claim set is replete with clarity issues that impede the reader’s understanding of the scope of the claims.  Examiner will attempt to be as thorough as possible in enumerating the issues involved, but Examiner does not guarantee that this represents an exhaustive listing.  Applicant is required to look through each and every claim to identify antecedent basis issues, relative terms, pronouns whose referents are unclear, situations in which multiple terms are being used to refer to the same object, etc.
	In claim 1:
As amended, the claim reads “if user wants to revisit a screen”.  What user?  The same user from whom inputs are received in the second limitation, or another user?
As amended, the claim reads that “the self-learning data processor is configured to … perform every action with one click”.  What actions are included in “every” action?  Every possible action that the interface is capable of performing, or only a subset of them?  Some actions are contradictory – for instance, since the actions “cut” and “copy” are mutually exclusive, one cannot both cut and copy with one click.
The claim as amended recites “if yes, revisit the screen”.  “Yes” is the response to what question?  Whether the user wants to revisit a screen?  Whether the user has marked a screen as a favorite?  For that matter, the claim says “marking a screen as favorite and checking to see if [the] user wants to revisit a screen”.  (Emphasis added.)  Are these different screens or the same screen?  Finally, is “marking a screen as favorite AND checking to see if [the] user wants to revisit a screen AND, if yes, revisit the screen” (emphasis added) a single action among the 
The preamble and the second limitation recite an “intelligent workspace”.  The term “intelligent” is a relative term which renders the claim indefinite.  The term "intelligent" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What about the workspace makes it “intelligent”?  The presence of an “artificial intelligence engine”?  The ability to “predict a set of actions”?  Some other feature(s)?  How “intelligent” must the workspace be for the term to apply?
In addition to mentioning an “intelligent workspace” and a “reconfigured workspace”, claim 1 mentions “the workspace” twice.  Does “the workspace” refer to the “intelligent workspace” or “the reconfigured workspace”, or to another workspace?
The claim recites “the interface” in multiple locations, but it also recites an “electronic user interface”, a “user interface”, and a “network interface”.  To which interface does “the interface” refer?
In claim 2:
The claim recites “wherein self-learning data processor identifies custom tags on dynamically reconfigured interface”.  Insofar as neither is preceded by an article, “self-learning data processor” and “dynamically reconfigured interface” both lack antecedent basis in the claims.  Is the “dynamically reconfigured interface” the same as, or different from, the “user interface [that] is reconfigured in real time based on a dynamically predicted and auto-selected workflow”?  
Does “the information” that “is provided by a help engine” refer back to “help information” or some other information (e.g., “information about access, terms of usage and role of the user”)?
“[T]he reconfigured workspace” lacks antecedent basis in the claims.  Is “the reconfigured workspace” the same as, or different from, the “user interface” that is “dynamically reconfigure[d]” by the “artificial intelligence engine”?
The term “intelligent workspace” is problematic for the same reason as delineated in claim 1.
In claim 6, the phrase “retains screen state” is unclear insofar as it is not preceded by an article, rendering it unclear whether this “screen state” is the same as, or different from, “a screen state [that is stored] in real time”.
Claim 7 recites a “just in time analysis and reporting engine”.  Is “just in time” merely a label for the “engine” or is it to be read as a modifier for “engine” carrying patentable weight?  If the latter, what qualifies as “just in time”?  Just in time for what?  Furthermore, the engine, according to the claim, “identif[ies] and suggest[s] information relevant to the input received from the user”.  “Relevant” is a term of degree that, as far as Examiner can tell, is not defined by the specification, and an ordinary artisan would not understand the metes and bounds of “relevant”.  What are the standards used for determining relevancy?  What is the degree of “relevancy” necessary for the term “relevant” to apply?
In claim 9, “frequently visited location” lacks antecedent basis in the claims insofar as it is not preceded by an article.  Also, “frequently” is a relative term for which the specification provides no guidance.  How “frequent” must the location be visited by the user in order for the term to apply?  Furthermore, does “the workspace” refer to “the intelligent workspace” or “the reconfigured workspace” in claim 1?  
Claims 12 and 25 contain the same problems as identified in claim 1 ((a)-(e)).
In claim 13, “the self-learning processor” lacks antecedent basis in the claims.  Is it the same as the “self-learning data processor” recited in claim 12, or different therefrom?  Furthermore, does “selected in combination” mean that multiple optimization and navigation options are selected in combination with each other or that the options are selected both by the user and by the self-learning processor?
Claim 14 suffers from the same infirmities as claim 2, other than that “the self-learning data processor” lacks antecedent basis not for lacking an article but for using the wrong article.

Claim 16 recites “the processor”.  Does “the processor” refer to claim 15’s “processor” or claim 14’s “self-learning data processor”?
In claim 19, “user’s frequency of usage” lacks antecedent basis insofar as it is not preceded by an article.  Furthermore, “the electronic interface” lacks antecedent basis in the claims.  Is it the same as “the electronic user interface” of claim 12?  The claim also suffers from the deficiencies identified in claim 9 with respect to the use of the term “frequently visited location”.
Claim 20, in addition to using the phrase “frequently visited location”, mentions “the workspace”.  Does this refer to the “reconfigured workspace”, the “intelligent workspace”, or the “workspace” of claim 12?
In claim 21, it is unclear to what  “it” refers.  Information cards?  Navigational elements?  The user’s preferred location?
Claims 22 and 27 suffer from the same infirmity as claim 6 with respect to the phrase “retains screen state”.
Claims 23 and 26 suffer from the same issues as claim 7 with respect to the use of “just in time” and relevant”.
As in many other claims, it is unclear whether “the workspace” in claim 24 refers back to the “intelligent workspace”, the “reconfigured workspace”, or just the “workspace” of claim 12.
The term "enhance" in claim 25 is a relative term which renders the claim indefinite.  The term "enhance" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the baseline standard for determining whether efficiency is being “enhanced” is, or for that matter how “efficiency” is even defined.  In other words, the claims leave open the question, “enhanced relative to what?”

Claim 28 recites the limitation “the screen”.  There is insufficient antecedent basis for this limitation in the claims.
Claim 29 recites “user profile data” without an article.  Are these the same “user profile data” as mentioned in claim 1?
All claims dependent on a claim rejected hereunder are also rejected for their dependency on a rejected claim.

Response to Arguments
Applicant's arguments filed June 30, 2021 (“Remarks”) have been fully considered but they are, except insofar as a rejection has been withdrawn, not persuasive.
	The only argument not rendered moot by the withdrawal of a rejection is Applicant’s argument that the term “artificial intelligence (AI) engine” does not invoke 35 USC § 112(f) and that the rejection under 35 USC § 112(b) related thereto is allegedly improper.  In support of this proposition, Applicant argues, in essence, the following: (a) “engine” is not a nonce term because (i) it is recognized by a dictionary as referring to computer software, (ii) a district court in Texas once found that it is not a nonce term, and (iii) Applicant has submitted a declaration that the term “AI engine” is known to data scientists; (b) the rejection under §112(b) is erroneous because Examiner is allegedly confusing breadth with indefiniteness and a skilled artisan could write code to implement the functionality of the AI engine.  Remarks at 14-17.
	Regarding (a)(i), insofar as “engine” means nothing more than generic “software,” and insofar as mere “software” (as opposed to a particular type of “software”) is not recognized in the art as being capable of performing the functions of the AI engine, namely “predict[ing] a set of actions based on dynamically changing user behavior data, the user activity data and the user profile data”, “dynamically reconfigure[ing] the user interface for enabling the user to operate on the application,” “generating … recommended user Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1350-51 (Fed. Cir. 2015).
	Regarding (a)(ii), Examiner is not bound by the non-precedential pronouncements of a single district court.  To Examiner’s knowledge, the Federal Circuit has not passed on whether “engine” is a nonce term; thus, there is no precedential case law on the matter that Examiner is bound to apply.  As Examiner previously noted, “engine” in this context is very similar to “module,” which, as noted above, the Williamson court found to constitute a nonce term.
	Regarding (a)(iii), see the above analysis of the sufficiency of the declaration.  To recap, the mere fact that a term is “known” to an ordinary artisan does not necessarily mean that an ordinary artisan would recognize it as the name of a specified structure.  In this context, “AI engine” appears to be used to denote any generic software module that performs artificial intelligence; that is, the term does not, of itself, connote a structure sufficient of itself to perform the claimed functions.
	Regarding (b), as Examiner has previously pointed out, see Advisory Action dated April 7, 2021 at 4, Applicant misses the point.  Given that the term “artificial intelligence (AI) engine” invokes § 112(f), the onus is on Applicant to show that the specification provides structure sufficient for performing the entire claimed functions.  This means that the specification must disclose, as in all computer-implemented means-plus-function limitations, an algorithm sufficient for performing the claimed functions and for transforming the computer into a special purpose computer capable of performing the claimed functions.  See MPEP § 2181(II)(B).  What would or would not be within the knowledge of the ordinary artisan, and whether the term “artificial intelligence engine” is a broad or narrow term, are irrelevant.  Insofar as the specification never even discusses what class of AI algorithm is used to perform the claimed functions – the terms “neural structure that would be sufficient for performing the claimed functions.

Note on Prosecution History
	An interview was conducted in this application shortly after the instant RCE was filed.  In the interview, Applicant’s representative indicated that a supplemental amendment that would address a considerable percentage of the 112(b)/112(f) issues would be filed.  Applicant’s representative forwarded a copy of a proposed amendment of claim 1 to Examiner; the proposal is attached.  However, because the proposal was never formally filed as a supplemental amendment, the instant rejections are based on the claim set submitted on June 30, 2021.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7a-5:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached at 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/R.C.V./             Examiner, Art Unit 2125


/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For purposes of claim interpretation, the “help engine” and the “in context help engine” will be construed as identical.
        2 Among these options, Examiner considers option (a) – namely, rewriting the claims to avoid nonce terms such as “step,” “engine,” and “tool” – to be the option most likely to overcome the rejections.